MEMORANDUM **
Larry Synclair Sr. appeals pro se the district court’s order dismissing, for lack of subject matter jurisdiction, his 42 U.S.C. § 1983 action alleging that officials of the County of Fresno violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003). We affirm.
The district court properly dismissed Synclair’s claims based on the Rooker-Feldman doctrine because to grant him the requested relief, the federal court would have to rule on the constitutionality of the county officials’ actions which are “inextricably intertwined” with the validity of a state court order. See Bianchi, 334 F.3d at 898-90.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.